Title: III. Table of Federal Officeholders in the States, 10 May 1803
From: Jefferson, Thomas
To: 


            
              
                ca. 11 July 1803
              
            
         
              
                
                r
                o
                f 
                
              
              
                N.H.
                6
                
                3
                
              
              
                Mas.
                13
                1
                24
                
              
              
                R.I.
                6
                
                6
                
              
              
                Conn.
                7
                
                5
                
              
              
                Verm.
                3
                
                1
                
              
              
                N.Y.
                10
                
                5
                
              
              
                N.J.
                6
                
                3
                
              
              
                Pens.
                3
                1
                5
                
              
              
                Del.
                2
                
                2
                
              
              
                Maryld.
                4
                
                13
                
              
              
                Virga
                10
                1
                16
                
              
              
                N.C.
                9
                1
                12
                
              
              
                S.C.
                1
                 
                9
                
              
              
                Georg.
                5
                
                5
                
              
              
                Ten.
                4
                
                
                
              
              
                Kenty.
                2
                1
                
                
              
              
                Ohio
                
                    2
                
                
                 
                
                
                  
                
                
              
              
                
                93
                5
                109
                = 207
              
              
                Genl.
                
                   65
                
                
                  21
                
                
                   23
                
                = 109
              
              
                
                158
                26
                132
                316
              

            
            
          